DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims and specification filed 8/30/2022; e-terminal disclaimer filed 8/30/2022. 
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the double patenting rejections have been fully considered and are persuasive due to the filing and acceptance of the terminal disclaimer; the rejections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.

Drawings
The drawings filed 5/11/2022 are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 8/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 11,357,427 and 11,147,480 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches similar concepts being claimed including usage of modeling data including usage of machine learning and some of the related parameters claimed as inputs, and teaches the claimed output: US 2008/0125636, US 2012/0232520, US 2017/0329917, US 20080306770, US 20190320976, US 20080071580, US 20090105568, US 20100106000, US 20120246106, US 20190142314, US 2011/0093249, US 2018/0042559, US 2019/0008461, US 2019/0192768, US 2020/0375549, US 2017/0220751, US 2014/0073892, but the art of record fails to teach, suggest, or reasonably make obvious the particular inputs, particular training mechanisms parameters, and particular identified pathways in relation to the other required features of the claim for diabetes management and treatment as considered as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791